Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews (US 2007/0005889).

Regarding claim 18, Matthews discloses a system-on-a-chip comprising: a memory system comprising:
a first memory configured to store data, and a second memory configured to store data, wherein the second memory is slower and larger than the first memory [see Fig. 1; cache 120 acts as faster memory for mass storage device 128]; and a processor comprising:
[see paragraph 17; cache management unit detects a write request of a certain length], and
a write generator configured to route the stream of data to either the first memory or the second memory based upon a cache threshold value and a size of the stream of data [see paragraphs 17-18; when length of write data is compared to threshold. Data is stored in cache (first memory) when less than a threshold and stored to mass storage device when larger than threshold], and wherein the processor is configured to dynamically vary the cache threshold value based upon a predetermined rule set, such that cache pollution caused by the stream of data is managed [see paragraphs 3 & 19; threshold is dynamically changed to obtain an efficient cache according to workload of cache].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2007/0005889) in view of Beckmann et al. (US 2008/0320235).

Regarding claim 1, Matthews discloses a method comprising:
detecting a stream of data to be written to a memory system [see paragraph 17; cache management unit detects a write request of a certain length];
when a size of the stream of data exceeds a cache threshold value, writing the stream of data to either a first cache tier of the memory system or a second memory of the memory system based upon the cache threshold value [see paragraphs 17-18; when length of write data is compared to threshold. Data is stored in cache (first memory) when less than a threshold and stored to mass storage device when larger than threshold]; and
dynamically varying the cache threshold value based upon a predetermined rule set, such that cache pollution within the tier caused by the stream of data is managed [see paragraphs 3 & 19; threshold is dynamically changed to obtain an efficient cache according to workload of cache].

Matthews does not expressly disclose the usage of a second cache tier, instead teaching only one level (tier) of cache and disk storage.

Beckmann discloses a storage system in which multiple levels (tiers) of cache are utilized, and a first or second level of cache may be bypassed and data written directly to a [see Fig. 3, steps 304-316 & paragraphs 55-56 & 66-67].

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Beckmann in the system of Matthews.

The motivation for doing so would have been to maintain take advantage of the speed benefits caches offer over disk storage and to maintain an available capacity in higher level caches to store more localized items [see Beckmann, paragraph 66].

Therefore, it would have been obvious to combine Beckmann with Matthews for the benefits listed above, to obtain the invention as specified in claims 1-2, 6-7, 9-11, 15 and 17-18.


Regarding claim 6, the combination discloses the method of claim 1, wherein writing the stream of data to the second memory of the memory system includes:
determining if the stream of data is already stored in the first memory of the memory system; and if so, writing the stream of data to the first memory of the memory system [see paragraph 17; if data hits in the cache, data from write request may be written to cache].

Regarding claim 7, the combination discloses the method of claim 1, wherein writing the stream of data to either a first memory of the memory system or a second memory of the memory system based upon the cache threshold value includes:
writing the stream of data to a selected tier or at least three tiers of the memory system, wherein the selected tier is selected based a speed of the tier in the memory system and the [see Beckman, paragraphs 8-9 and 25; storage is maintained in tiers from fast to slow (cache to disk), data may be written directly to cache or disk]; and 
wherein the dynamically varying the cache threshold value based upon a predetermined rule set, such that larger streams of data are stored in further tiers of the memory system [see paragraph 25; if size exceeds threshold (i.e. large stream) it may be written directly to disk (slower tier)].

Regarding claim 9, the combination the method of claim 1, wherein dynamically varying the cache threshold value based upon a predetermined rule set includes attempting to store streams of data that will be temporally accessed in the first memory of the memory system [see paragraph 219 by using dynamic threshold, data likely to be reused is kept in the cache].

Allowable Subject Matter
Claims 10-17 are allowed. The prior art of records fails to disclose dynamically varying values to high and low values for a majority and minority of streams as claimed.
Claims 2-5, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to disclose the setting of the threshold value of claims 3, 12 and 19 as well as the plurality of cache threshold values used on a plurality of streams of claims 8, 16 and 20. The prior art of record additionally fails to teach maintaining a type of stream counter and setting the threshold based on this counter value.

Response to Arguments
Applicant’s arguments, filed 2/17/2021, with respect to the rejection(s) of claim(s) rejected under Matthews have been fully considered and are persuasive.  Therefore, the 

	CLOSING COMMENTS
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137